 In the Matter of GENERALMOTORSCORPORATION,ROCHESTER PRODUCTSDIVISIONandUNITED ELECTRICAL,RADIO &MACHINEWORKERS OFAMERICA, CIOCase No. 3-C-848.-Decided March 31,1947Mr. Philip Licari,for the Board.Mr. Henry M: Hogan,byMessrs. Harry S. Benjamin, Jr.,andWil-liam J. Oldani,of Detroit, Mich., for the respondent.Miss Katherine HullandMr. Hugh Harley,of Rochester, N. Y., forthe Union.Mr. Julius Topol,of counsel to the Board.DECISIONANDORDEROn August 8, 1946, Trial Examiner Charles E. Persons issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease' and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the respondent andcounsel for the Board filed exceptions to the Intermediate Report andsupporting briefs.On January 5, 1947, the Board, at Washington,D. C., heard oral argument in which the respondent participated.,,The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs, the Union's memorandum in lieuof oral argument and the respondent's reply thereto, and the entirerecord in the case, and finds merit in the respondent's exceptions.The Trial Examiner found that Personnel Manager Snyder's state-ment to employee Scales, "that the Union would never get in and1 On January 9, 1947, the Union filed a motion for leave to submit a memorandum inlieu of oral argument, stating that it had failed to appear at the oral argument because ofa misapprehension as to the time at which oral argument was to be heard, and, on thatdate, it submitted a memorandum for the Board's consideration.On January 14, 1947,the respondent filed its opposition to the Unipn'smotion and submitted a reply to theUnion's memorandum.The Union's motion is hereby granted.73 N. L. R. B., No. 11.74 GENERAL MOTORS CORPORATION75that they had a different class of people working there," coerced Scalesin the exercise of the rights guaranteed under the Act.While weagree that this remark revealed an anti-union attitude, we are of theopinion that, on the state of the record herein, Snyder's statementwas not coercive and hence that it was protected by the constitutionalguarantee of free speech.The Trial Examiner also found that Supervisor Vollick's anti-union statements to Scales, in the course of their repeated argumentsconcerning unionism, interfered with, restrained, and coerced therespondent's employees in violation of Section 8 (1) of the Act.Wedo not agree.Under all the circumstances, we are of the opinion thatVollick's statements in the course of such arguments, as set-forth inthe Intermediate Report, do not warrant a finding that Vollick's con-duct was coercive.Nor do we agree with the Trial Examiner's finding that, as a resultof a statement made by Foreman Marriott to employee Pardee onSeptember 28, 1945, the respondent interfered with, restrained, andcoerced its employees in violation of Section 8 (1) of the Act.Onthat date, Marriott told Pardee "that [he] was foolish to belong tothe Union and that [he] wasn't supposed to talk about the Unionor solicit members in the Union on company property at any time."Had the respondent promulgated a rule prohibiting solicitation ofunion members by employees on company property during their non-working time, it would clearly be in violation of the Act, absent ashowing of circumstances requiring such a rule.2However, shop rule21 of the rules promulgated by the respondent, by means of bulletinsposted throughout the plant and information booklets issued to em-ployees, forbids "soliciting or collecting contributions for any purposewhatever on company time."Marriott's statement to Pardee was thesole instance in which any management representative stated that therestriction on soliciting applied not only to working time, as statedin rule 21, but to non-working time as well.3 In view of the widedegree of publicity given to the respondent's shop rule 21, and inthe absence of any evidence that the respondent authorized or ratifiedMarriott's statement, we are of the opinion that the employees hadno reasonable basis for believing that Marriott's statement to Pardeereflected the respondent's policy.Marriott's statement is, therefore,not attributable to the respondent.'SeeRepublic Aviation Corporation v. N L. R. B ,324 U. S. 793, enf'g 51 N. L R B.1186'There is testimony by Pardee that, on a different occasion, Personnel Manager Snyderhad stated that the respondent's rules prohibited soliciting union members or talking aboutthe Union on company propeity at any timeSnyder, however, denied having made suchstatementThe Trial Examiner did not credit Pardee's testimony in this regard.Weadopt the Trial Examiner's resolution of the conflicting testimony. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, the Trial Examiner found that, by Personnel ManagerSnyder's conduct in presenting an anti-union leaflet for Scales' con-sideration, by Snyder's statement to employee LeMoyne that "therewas no outside organization going to run this shop," and by Super-intendent Brawn's suggestion to LeMoyne that "if [he] didn't like[his] job, why didn't [he] quit," the respondent interfered with, re-strained, and coerced its employees within the meaning of Section8 (1) of the Act.While similar conduct and statements have beenfound, under certain circumstances, to be violative of the Act, we notethat, in the instant case, there is no showing of any other conduct onthe part of the respondent, violative of the Act, which would importinto the statements and conduct in question a coercive quality.Ac-cordingly, we disagree with the Trial Examiner's findings referredto in this paragraph.In his exceptions to the Intermediate Report, counsel for the Boardcontends that the Trial Examiner should have found that the respond-ent's shop rule 22 is a violation,per se,of the provisions of Section 8(1) of the Act.We find no merit in this contention. Shop rule 22provides that it shall be sufficient ground for disciplinary action, in-cluding discharge, "to distribute or circulate literature, petitions, orwritten or printed matter of any description on company premises."There is no evidence here that rule 22 was discriminatorily adoptedor enforced, or that enforcement of the rule impeded the employees'exercise of the right of self-organization.In the absence of thesefactors, we cannot find that the rule is improper under the Act.'Inasmuch as we have reversed all the Trial Examiner's findings ofunfair labor practices, and in view of the fact that we agree with hisfindings and conclusions with respect to the allegations of the com-plaint as to which he recommends dismissal, we shall dismiss thecomplaint in its entirety.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the complaint against the respondent, General MotorsCorporation, Rochester Products Division, Rochester, New York, be,and it hereby is, dismissed.CHAIRMANHE, RZOG took no part in the consideration of the aboveDecision and Order.4 SeeMatterof Le Tourneau Company of Georgia,54 N. L R.B. 1253, enf'd in 324U S 7936SeeMatter of Tabxn-Picker &Co , 50 N L. R. B 928, 930;Matter of North AmericanAviation, Inc,56 N. L. RB. 959, 961-965;Matter of Goodyear AircraftCorpow ation,57 N L It. B.502, 508. GENERAL MOTORS CORPORATIONINTERMEDIATE REPORT77Philip Licari, Esq.,for the Board.Henry 11[ Hogan, Esq., by Haiiij S. Benjamin, Jr., Esq,andWilliam J. Oldan-i,Esq,all of Detroit, Mich , for the Respondent.Miss Katherine HullandHugh Hurley, Esq,both of Rochester, N. Y., for theUnion.STATEMENT OF THE CASEUpon an amended charge duly filed on June 10, 1946, by the United Electrical,Radio and Machine Workers of America, CIO, herein called the Union, theNational Labor Relations Board, herein called the Board, by its RegionalDirector for the Third Region (Buffalo 2, New York), issued its complaint datedJune 10, 1946, against General Motors Coiporation, Rochester Products Division,herein called the Respondent, alleging that the Respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (1) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act. Copies of the complaint and notice of hearingthereon were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substancethat the Respondent by: (a) threatening its employees with discharge if theyengaged or continued to engage in soliciting union membership on companypremises, even though such solicitation is conducted during the employees' non-working time; (b) interrogating its employees about their union affiliation; (c)urging, persuading and warning its employees not to jour the Union; (d) makingdisparaging and derogatory remarks to its employees about the Union, its mem-bers and representatives; (e) engaging in espionage and surveillance of itsemployees, interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act and engaged in unfair laborpractices within the meaning of Section 8 (1) of the Act.On or about June 20, 1946, the Respondent duly filed its answer in which itadmits the facts alleged in the complaint as to its corporate organization, and thecharacter and extent of its business, and that the Union is a labor organizationwithin the meaning of Section 2 (5) of the Act.However, the Respondent deniesthat it has committed any of the -unfair labor practices alleged by the complaint.Pursuant to notice a hearing was held on June 26 and 27, 1946, at Rochester,New York, before the undersigned, Charles E. Persons, the Trial Examiner dulydesignated by the Chief Trial Examiner. The Board and the Respondent wererepresented by counsel and the Union by two of its officialsFull opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.On or about June 20, 19465, the Respondent filed a motion for a Bill of Par-ticularsOn June 24, 1946, George Bokat, a duly appointed Trial Examiner,issued telegraphic orders granting the request in part and denying it in part.On June 25, the Board's counsel in the instant proceeding, Philip Licari, gaveRespondent's counsel the required information by telephone.This statementhe repeated on the record at the opening of the hearing. The Respondent there-upon moved that the Board be required to supplement its statement with certainadditional particulars.Thismotion was denied.At the conclusion of theBoard's presentation, the Respondent moved to dismiss the several allegations ofthe complaint and the complaint in its entirety, alleging failure by the Board insustaining the burden of proof.This notion was denied. It was renewed atthe conclusion of the hearing at which time it was taken under advisement and isnow disposed of by the findings, conclusions, and recommendations presented in 78DECISIONSOF NATIONALLABOR RELATIONS BOARDthis Intermediate Report.During the Respondent'spresentation the Boardmoved to reopen its case and present certain matters pertaining to the serviceof a subpoena. This motion was denied. At the close of the hearing, the Boardmoved to conform the pleadings to the evidence presented as to minor matters.This motion was granted without objection.The Board and the Respondentengaged in oral argument, duly entered upon the record, before the undersigned.The parties were informed that they had the privilege of presenting briefs forthe consideration of the Trial Examiner.The Respondent duly submitted sucha brief.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 1The Respondent, General Motors Corporation, is a corporation duly organizedunder the statutes of the State of DelawareIt maintains its principal businessoffices in New York City and in Detroit, Michigan. At its plant, known as theRochester Products Division,with which the instant proceeding is concerned,it is engaged in the manufacture, sale and distribution of automotive parts andrelated products.This plant has its principal office and place of business atRochester, New York.During the 12 months preceding June 10, 1946, theRochester Products Division purchased raw materials, products and supplies,valued in excess of $1,000,000, from plants outside the State of New York. Duringthe same period this plant manufactured products valued at more than $1,000,000,a substantial part of which was shipped to plants outside the State of NewYork.The Respondent does not contest the jurisdiction of the Board.Theundersigned finds that it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America, affiliated with theCongress of Industrial Organizations,isa labor organization admitting to itsmembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Rochester Products Division plant was engaged in war production duringthe war. Its maximum work force, so far as the record reflects, was approxi-mately 5500 employees. Immediately after VJ day extensive lay-offs occurred.By January of 1945 the number of employees had been reduced to about 1400.At this time the employees in the armed forces on military leaves of absencenumbered "right around 1360."The Respondent followed the policy of accordingemployees returning from military duty "super-seniority for the period of 1 yeal"until the Supreme Court authoritatively ruledcontrato such an interpretationof war time legislation? It is clearly reflected by the record that the masslay-offs incident to the cessation of war production, and the lay-off of employeeswith extensive seniority resultant from the application of the super-seniority1These findings are based on allegations in the complaint admitted by the Respondent inits answer with certain credited corrections and additions2Fishgold v. Sullivan Drydock and Repair Corp.,18 LRM 2075. GENERAL MOTORS CORPORATION79policy,materially increased the unrest and dissatisfaction which affected Re-spondent's employees 3The Union's organizational campaign began in 1942. It reached its highestpitch of intensity in late 1945 when the dislocations incident to the close ofmilitary operations were at their height 4 In September 1945 the Union requestedrecognition as the statutory representative of employees in the Rochester plant.On September 11, 1945, the Union filed with the Board a petition for investigationand certification of representatives.Thereafter a conterence before a Boardofficial, participated in by the Union and the Respondent, was held on September26,1945Agreement for a consent election failed because the Respondentdesired that employees on mllitaiy leave of absence be given opportunity to vote.Thereafter the Board conducted a lien ung on October 12, 1945.That proceedingwas transferred to the Board on the same day. Oral argument before the Boardwas scheduled for January 9, 1946, but was postponed indefinitely pending dis-position of the allegations of unfair labor practices set forth in the original chargewhich initiated the instant proceeding,-,'B. Inter/erennce, restranat, and coercionEmployee Lester G. Scales, a floor inspector, was laid off on January 29, 1945.He felt that lie had been unjustly treated in view of his seniority which beganin 1988. "A couple of days" after he was notifiedthathe was laid off Scales,as he testified, went to the Personnel Manager, Benjamin 0 Snyder, "to see if Icould go back to work" Excerpts from Scales' further testimony read,Iwent over and asked hi_ni why I was laid off, being there so long; well,they kept other people there that were only there a short time 8 * *.I asked him why I was laid off I said I had seniority, and there wereothers there that didn't have seniority*II asked him if it was onaccount of nie being in the Union that I got itIn the course of the conversation, as Scales testified, Snyder told Scales "thatthe Union would never get in and that they had a different class of people work-ing there."*According to Snyder's testimony, Scales broached the subject of his unionaffiliation, saying, "you know I've been a member of the Union," and further,"they elected me a trustee down there one night a long time ago, I didn't wantthe office, I tried to resign and not even have them nominate me, but they in-sisted I take it and I have never been to a meeting since" On Snyder's dis-claiming interest "in those matters" it was Snyder's further testimony thatScales asked, "do you think they will ever get a union in here" and that lie(Snyder) replied,Well, when the time comes that the employees want a Union in here, therewill be a Union in here, and as long as the employees don't want a Union,there won't be any Union in here. It is purely up to the employees'Findings in thisparagraph are basedon the unassailed and credited testimony ofPersonnelManagerBenjamin 0 SnSder4EmployeeAnthony Gordongave testimony.creditedby theundersigned,that he wasengaged in union organizationalactivitieswhich began,"in a minor form"in 1942Thisactivitywas morepronounced in 1944 than it had been in 1943As to 1945 Gordon'stestimony reads,"It intensifiedshortly before V-J dayThere was quite an intenserally put on there, and I remember that quite well, and every one was mole or less keyedup about the organization "5Data in this paragraph have been checked against the Board's official recordsDates,in some instances,differ from those stated on the recordThe original charge was filedon November30, 1945739926-47-vol. 73-7 80DECISIONSOF NATIONALLABOR RELATIONS BOARDOn mention of the name of Union Agent Kallieiine Hull by Scales, Snydercommented, as his testimony reads'Well, somebody was here the other day and told me her name isn't Hull;her name is Buczek, or some such name as thatTo this statement Scales assented.When Scales then expressed dissatisfaction with the Union, Snyder showedhim "some literature." It was Snyder's testimony that this document had beentaken down from the wall in the locker room by a plant protection employeeand handed to him a half hour before Scales came in and that it happened to belying on his deskScales, however, was positive in his recollection that it wasnot lying on the desk but that Snyder "took it out of a cubbyhole" and thatSnyder told him "some fellows that were in the Union said it."The leaflet in question is hand drawn and mimeographed. It contains draw-ings of a fat pig and a donkey. The legend depicts the pig as saying:,I am the UNION PIG, I take American workmen to market I've grown faton the sweat of American labor and have become sassy because I knowJoe Stalin is behind me.Many of my members are graduates of rest roomboard of strategy. I have just won a great victory for the bakers of thiscity-here's what I got for them. They where (sic) out on strike 6 weeks.If they got $50 00 per 5 day week they lost $300 00Forget that and listento what they won 30 per hour for a 40 hour week would make $1 20 raiseper week.Of course Uncle Sam gets 20% or 24 cents and 10 goes to theF O. A. B leaving 95 cents per week. This amounts to the great sum of$4880 per year iaiseOf course the Union dues must come out $100 permonth that leaves $36 80 per year. Just think it will take union membersonly 8 years and 2 months to make up what they lost-if I don't call themout on stiike again.Wake up RPD join now let me win such a gloriousvictory for you.Think what the soft coal miners gotThe legend further makes the donkey say:I'll join I don't read or thinkoSnyder testified that he handed the leaflet to Scales saying, "what do you thinkof this, Les?" and that Scales after looking it over replied, "That's about right "Snyder denied having intimated to Scales that the Respondent's plant con-tained a superior class of people who wouldn't permit the Union to enter or wouldnot stand for a UnionHowever, he also stated that he had commented on thevarious important visitors who had recently visited the plant concluding,the thing that I am proud of is that one of the things that we hear invariablyfrom these people is the fine plant we have here, the clean plant, the excellentworking condition, and the high type of people employed here.'Snyder also showed Scales a copy of a Union Bulletin announcing a meeting onJanuary 24 which referied to the mass lay-offs and predicted that "a completeshut-down of production" would follow.This statement Snyder characterizedas "absolutely false" and assertedper contrathat "things were picking up "Scales gave testimony, credited by the undersigned, to the effect that Snyderadmonished him to keep the details of their conference confidentialScales'testimony in part reads, "To get it absolutely straight, he said it was betweenhim and I ""Elsewhere in his testimony Snyder stated that "lie said words" to the effect that allthe employees at RPD were "a big happy family." GENERALMOTORS CORPORATION81As a result of this conference Scales was rehired on the night shift and assigneda job in a "heat treating" operation. Since he had understood that he would bereemployed in his old classification as a floor inspector Scales quit after workingone shift.The Respondent points out that Snyder was a practicing attorney and hadrepresented Scales in a case involving his domestic relations.This, it contends,explains the intimate character of Snyder's conversation with Scales.Theundersigned notes that Scales came to Snyder's office on this occasion in orderto confer with the personnel manager for the Respondent, on matters pertainingto employment relationsIt is found that what Snyder then said must be ap-praised on the basis of such an official conferring with an employee. Scalesgave Snyder to under stand that he was concerned lest his union activities mighthave prejudiced his standing as an employeeUnder these conditions Snyder'saction in giving circulation to an anti-union leaflet and asking for an expressionof opinion thereon from employee Scales, who was concerned about the continu-ance of his job, clearly had elements of interference. restraint and coercion whicnare in derogation of the Act The undersigned so finds. It is further found, afterconsideration of the record and of the demeanor of these witnesses, that Scales'account of Snyder's remarks relative to Respondent's employees and theirattitude toward union affiliation is substantially correct.Testimony by Snyderin conflict with Scales' account is rejectedScales also testified that his supervisor, Heibert Vollick, frequently carne tohim at his work place on occasions when union literature had been distributedat the plant'Excerpts from Scales' testimony, pertinent here, read,He would say, "See what the Union is doingWhat is the Union going todo for you? You have to go out on strike," or "no, good," or something likethat ; "what would it get you?" And so forth and so on.Scales furtherstated :I can't give you an exact (late I haven't got that good a memoryAll Iknow is, lie made them statementsThat's all I know.It was Scales' testimony that his position and activity as a union member andorganizer was known to Vollick and in the shop generallyHe denied that hemade a practice of soliciting membership on working time, but admitted thatlie "probably" secured 2 or 3 members during normal work hours In the courseof his organizational work Scales carried membership cards in his pocket.Thesecaids protruded and their character was evidentIt was Scales' testimony thatVollick instructed hun to keep them covered during normal working hoursVollick, testifying as Respondent's witness, agreed that Scales made a habitof carrying union membership cards on his person and "would bring them outoccasionally."He testified further that Scales' union activities were well knownto him and that he had seen the published notice in the union paper of September28, 1945, in which Scales' official position as a member of the Executive Boardwas stated'Vollick also stated that he had frequent discussions with Scalesabout the UnionAs Vollick's testimony reads, "It was a common topic [ofdiscussion], yes; very friendly" "Well. pro and con, he was for it and I wasagainst it."P Such literaturewas distributed "once or twice a ii eek "9 Scales wasnot included in the group picture which was printed in thisissue ofUE-RPD News 82DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent in its brief would excuse these utterances of Vollick as mereexchange of opinions between friendsAn excerpt readsThey freely engaged in an exchange of opinions or expressions of theirrespective position on this subjectTheee was no attempt or even a claimthat Vollick tried to persuade, wain, threaten, influence or advise Scaleson this issueItmust be remembered that these debates took place in working timeVollickspoke in his character of supervisor to employee Scales who, at the time, wasworking under his directionThe debates were within the hearing of otheremployees who would have full reason to believe that Vollick spoke as a repre-sentative of managementNothing in the record suggests that Respondent eitherdisavowed or attempted to put a stop to Vollick's utterancesUnder these cir-cumstances they must be ascribed to the RespondentThe undersigned findsthat Vollick's repeated and open verbal assaults on the Union were in deroga-tion of rights guaranteed to employees by Section 7 of the Act.Harry L Pardee who had been an employee of the Respondent for the 10 yeni ispreceding January 23, 1946, testified that shortly after the Union weeklynewspaper had published on September 28, 1943, a group picture of the newlyelected Executive Board of the local, together with identifying names, he wascongratulated by his foreman, Alfred J Marriott, "on being Vice-President."Three or four days later Marriott approached Pardee, in the locker room.Pardee's testimony as to their conversation reads:Why, he told me that I was foolish to belong toa union andthat I wasn'tsupposedto talk about the Union or solicit members in the Union on companyproperty at any time.Marriott, testifying as Respondent's witness, confirmed Pardee's statementthat he had proffered congratulations on the occasion when Pardee'spictureappeared in the UE-RPD NewsHowever, he qualified by saying,I didn't congratulate him on being an officer`of the Union, I congratulatedhim on hispicture.Marriott denied that he had ever said that Pardee, or anyone else, was foolishto join the Union or that he had ever discussed Pardee's union membership withhim.In resolving this conflict in testimony the undersigned has been influencedby the patent fact that Marriott did, in fact, discuss Pardee's union affiliationat the time his picture appeared in theunion paper.Pardee's testimony as tothis occurrence was detailed and persuasive.After consideration of the fullrecord and the demeanor of these witnesses and noting that Marriott's partialadmissionsare strongly confirmatory of Pardee's account, the undersignedconcludesand finds that the incident occurred substantially as stated by Pardeein his testimony."In the latter part of October" 1945 Snyder received a telephone call fromUnion Field Representative Katherine Hull who stated that charges would befiled9 concerninga grievance affecting Employee Wilbur K Le'Moyne and thatshe desiredto confer with Snyder about this matter. Snyder declined todiscussany grievance with Hull unless and until the Union became the statutoryrepresentative of Respondent'semployees.Snyder calledLeMoyne to hisoffice andaskedhim, in thepresenceof John E Braun, superintendent of the11As noted above charges were filed on November 30, 1945 GENERAL MOTORS CORPORATION83machine division,and Thomas Gaffney,"men's employment manager,what wasthe basis of the Union's charges.LeDloyne testified that he told Snyder,"I didn'tknow anything about it.i11Excerpts from LeMloyne's further testimony read:Well,Mr.Braun asked me if I didn't like myjob,why I didn'tquit.Itold him,"That's what you people want me to do*******Then, Mr.Snyder *told Mr Braunto***"Wedon't want him to quit ;we want to have just one big happy family here."Right at that time Delco and the rest of General Motors shops were going outon strikeAnd he {Snyder]asked me if I thought them fellows wanted to goout on strike."I don't know,"I said,"that istheir choice.They vote for itif they want to go out or not."***He did say to me there was no outside organization going to run this shopBraun denied that he had ever said to LeMoyne that if he didn't like his job heought to quit and that LeDloyne had made the reply quoted aboveHowever,Braun also denied that he had been present in Snydei's office when the Union'sfiling of charges was discussed or at any other conterence whei e this matter wasdiscussed with LeDloyne.Since it is clear from the record that Braun was in factpresent, no weight is attached by the undersigned to these denials.Snyder also denied that Braun had advised LeMoyne to quit.He furtherdenied the remarks ascribed to him by LeMoyne relative to the General Motorsstrike and that lie had declared that no outside organization was going to run theshopSnyder's further testimony reads,Q.Did'you make the statement * * * that you wanted to have one bighappy family at Rochester Products Division?A. I don't remember, I might have made it. I made it a number of times toa number of people, I would say.LeMoyne was a reluctant witnessHe failed to appear on the first day of thehearing and responded on the second day only after he had been served with asubpoena.His testimony was carefully considered, detailed, realistic and con-vincingAfter considering the full record, the demeanor of the witnesses andnoting Braun's patent failure of memory and Snyder's partial admission, theundersigned credits LeMoyne's testimony and rejects denials by Braun andSny der.12By the anti-union remarks of Personnel Manager Snyder to Employee Scalesand Employee LeMoyne and by Snyder's presenting an anti-union leaflet for10LeDloyne testified that Bi aun and Gaffney were present;Snyder that he thought thatBraun andFred Mower,assistant night superintendent,witnessed the interview.How-ever, neither Gaffney nor Mower,bothof whomappeared as witnesses,were questionedabout this incident11 Snyder's testimony in point here reads,"I asked him[LeDloyne]what there was to it,and lie said thei e was nothing to it "12After the filing of charges by the Union an article appeared in the UE-RPD News forNovember 30, 1945, which statedthata "central figure"in the charges was LeMoyne.Snyder thereafter again called LeDloyne to his office and questioned him about his connec-tion with the chargesLeDloyne explained that lie had been absent from Rochester on alimiting trip and had not been consulted by the Union about the matter. LeMloyne'sgrievance,relating to a transfer,was later settled in a conference participated in by allagent of the Board.The undersigned attaches no significance to the fact that LeAloynewas twice questioned by Snyder about the Union's preferment of charges. 84DECISIONSOF NATIONALLABOR RELATIONS BOARDScales' consideration;by the repeated anti-union at guments of Supervisor Vollickwith Scales in the hearing of other employees;and by the utterances of Superin-tendent Braun to Employee Le \ioyne and of Foreman Marriott to EmployeePardee, set forth in this section, the Respondent has interfered with, restrained,and coerced its employeeswithinthe meaning of Section 8 (1) of the ActC Alleged tntcrfeience, restlaent, andcoercion1.Alleged undue interference with union activities and questioning of employeesregarding their union affiliationHarry L. Pardee, who had been an employee of the Respondent for the 10 yearspreceding his lay-off on January 23, 1946, testified that he was summoned toPersonnel Manager Snyder's office "sometime in 1944" in the presence of Braun 13and Mowers. Pardee's testimony as to what then occurred reads :He [Snyder] asked me if I was a member of the Union, and I told him, yes;and I told him I had my card with me and asked hum if he wanted to see it.He said he wasn't interested.-So, then, he asked if I knew the shop rules, and I told him I did, and Itried to follow them as near as I could * *He said that I shouldn'tdistribute cards during the shop hours or ask for membership or talk aboutthe Union on company property at any time.When asked what Snyder said would happen if he continued to solicit, Pardeeanswered, "Well, lie said I would lose my job or be fired " Pardee also testifiedthat at the time Snyder called his attention to the shop rules, and that hepreviously had been given a booklet, Information for Employees, which containedthe shop rules.Pardee further testified that on May 3. 1945, he was again summoned toSnyder's office where both Braum and Mowers were present. Snyder then toldPardee that he had reports from six employees that Pardee had been "aroundthe plant visiting with people and asking them to come to the meeting, and that[he] was doing this on company time." Snyder declined to disclose the namesof the employees who had so reportedPardee testified that Snyder warned him"if he had any more reports like that, I ww ould be laid off."Snyder, as a witness for the Respondent, testified that his first interview withPardee occurred in May 1944He explicitly denied that he had questionedPardee about his union affiliation at the interview or at any other time.He alsotestified that he did not know at the time that Pardee was a member of theUnion. Snyder's testimony as to the warning given Pardee leads:I told him that I had information that he was interfering with employeesand that they had complained to me, and that he would have to stop.Snyder further testified that he had told Pardee that the complaints speci-fied that this action had been "during his normal working hours," and that hehad discussed with Pardee shop rules Nos 20 and 21These rules, together withthe preliminary general instruction, read as follows :Violation of the following shop regulations will be sufficient grounds fordisciplinary action ranging from reprimand to immediate discharge, de-pending upon the seriousness of the offense in the judgment of the manage-ment ;13Braun issometimes eironeously iefeired to as Brown in therecord. GENERAL MOTORS CORPORATION8520.Threatening, intimidating, coercing, or interfering with fellow em-ployees on the premises at any time.21 Soliciting, of collecting contribution for any purpose whatever on com-pany timeBi ann, who took no pat t in the discussion, fully corroborated Snyder"As to his second interview with Pardee, Snyder testified that he had receiveda report from Mr. Bogardus, who represented the Personnel Department onnight shifts, that Pardee "was soliciting membership in the Union on companytime."Bogardus had received complaints from six employees. Snyder's testi-mony as to his reprimand to Pardee reads,I told him that this was the second time he had been in my office; that hewas charged with soliciting Union memberships on company time and thatwhile we wasn't going to do anything about it at this time, if he continuedto do it, we would have to invoke the penalty.When asked what Pardee said, Snyder replied :My recollection is that he said he was all caught up with the Union, andthat he didn't want anything more to do with itBraun and Mowers fully corroborated Snyder.Each was positive in his recol-lection that Snyder confined his reprimand to solicitation on company time.In this state of the record the undersigned resolves that conflict in testimonyas to whether Pardee's union activities were restricted "at any time" on Respond-ent's premises or only in normal working time, by accepting the mutually cor-robative testimony of Snyder, Braun and Mowers and rejecting such testimonyof Pardee as conflicts therewithFurther it is found that the record does notsustain Pardee's statement that at the first interview Snyder questioned himregaiding his union affiliationEmployee Bernard Bortnick was similarly reprimanded by Snyder in thepresence of his foreman, Edward Stockmeister, Assistant Personnel Director,Norman R Coons" and Men's Employment Manager Thomas Gaffney. Thereis no serious conflict in the testimony of these individuals, all of whom appearedas witnesses, as to the incident.Bortnick admitted that prior to the reprimandhe had been warned "about two or three times" not to roam around the plant.He described his_repriniand as a "thorough going over" but, in effect, assented tothe suggestion that it was well deservedThe witnesses agreed that Bortnick'sattention was directed to the applicable rules and that his offense was definitelylinked to working time.Bortnick further testified that. as he left Snyder's office Stockmeister accom-panied himHis testimony at this point is recorded as follows:As we were walking down, he gave me some friendly advice, not to monkeyaround with the Union.He said I could be fired, and that I could havebeen fired right there, and lie told me I was being watched and not to monkeyaround with the Union like thatHe just told me to pay attentionto my work and not to fool around.14Excerpts fi oniMann's testimony readMr Snyder told Mr Pardee that he had several complaints from employees that hadbeen approached and solicited for membership in the C I. 0and theyobjected to being bothered with solicitations for membership.Braun fm ther testified that Snyder stated that the solicitation occurred during workinghours and that Snyder (lid not question Pardee about his union membership.11Coon's name is sometimes spelled Coomes in the record 86DECISIONSOF NATIONALLABOR RELATIONS BOARDStockmeister's version of this conversation reads:Well, I says "Bernard, you got yourself in a nice jam " I said after that,"You had better stay on the job because you could have been laid off tonight."Bernard went back to the line with meLater that night Bernard came upand apologized and said he was going to stay on the jobAfter consideration of the frill record and the demeanor of Bortnick and Stock-iueister as witnesses, the undersigned finds that Stockmeistei's war lung was con-fined to Bortnick's activities in working time and contained no interference withlegitimate union activities.That the use of working time for union activities reached serious proportionsclearly appears in the testimony of Board witness John J. Broderick who was em-ployed by the Respondent from June 1942 to August 1945.Broderick was chair-man of the union organizing committee.He had been awarded a prize by theUnion for his efforts in securing members.He freely admitted that he hadsolicited on a "rough estimate" a hundred employees during normal workinghours, and that a "number of people solicited membership under [his] directionand control during company working hours." Broderick further admittedknowledge that such action was prohibited by Respondent's shop rulesHe hadnever been warned nor reprimandedAs he explained "I NN as pretty careful "The Board's policy in regard to union activities during working time is ex-phcitly stated and well establishedNo offense under the Act can be ascribed tothe Respondent for reprimanding Pardee and Bortnick and warning them toabstain from union activities during normal work time"After consideration of the record and the demeanor of the witnesses the under-signed concludes and finds that so much of the complaint as alleges that theRespondent has threatened its employees with dischai ge if they engage or continueto engage in soliciting union memberships on company premises even though suchsolicitation is conducted during the employees' non-working time, and has ques-tioned employees as to employees' union affiliation should be dismissedAccord-ingly this will be tecoxmnended.2.Alleged espionage and surveillanceEvidence as to surveillance and espionage relers to Plant Protection ChiefCharles W Vollmer Prior to his employment by Respondent, Vollmer had beenLieutenant of Records for the Rochester police force for 10 years.He had beenretired on half pay.Employees Pardee, Gordon, and Broderick testified that theysaw Vollmer across the street from it hall at Sd W Main Street about a monthbefore VJ day, i e., August 14, 1945 It was Pardee and Broderick's testimonythat during the union meeting which was held on the second floor they observed'" SeeMatter of Peyton Pachuig Co . Inc,49 N L R B 828, 843 The Board said:The Act, of course, does not prevent an employer fiom making and enforcing reason-able rules covering the conduct of employees on company timeWorking time is forwork It is therefore within the province of an employer to promulgate and enforcea rule prohibiting union solicitation during working hoursSuch a rule must be pie-suined to be valid in the absence of evidence that it was adopted for a discriminatorypurposeIt is no less true that time outside working hours, whether before of afterwork, or during luncheon or rest periods, is an emplovees' time to use as lie wisheswithout unieasonabfc restraint, although the employee is on company property. It istherefore not within the province of an employei to promulgate and entorce a ruleprohibiting union solicitation by an employee outside of working hours, although oncompany propertySuch a rule must be presumed to be an unreasonable impedimentof self-organization and therefore discriminatory in the absence of evidence thatspecial circumstances make the rule necessary in order to maintain production ordiscipline. GENERAL MOTORS CORPORATION87Vollmer standing across the street for 3 or 4 minutesGordon extended the timeto from 5 to 10 minutesNeither of these witnesses had any knowledge of whatVollmer was doing beyond the fact of his presence there.Vollmer testified that on an evening "during warns weather" "around after10.00 o'clock" he had seen Pardee and Gordon while standing on West AlainStreet about half a block away from the hall at 86 W Main Street. Respondentin its brief identifies this occasion with that referred to above. In the uncer-tainty of dates manifested by these witnesses the record does not allow sodefinite a findingThe hour stated by Vollmer is much later than that statedby the Board witnesses and it seems probable that he reters to a different incident.Pardee, Gordon and Broderick also testified that they saw Vollmer shortlyafter VJ day'" in the vicinity of Eagles Hall where a union gathering was inprogressGordon, accompanied by Pardee, met Vollmer who was in civilianclothes, and greeted him.Vollmer acknowledged his greeting only with a smile.Pardee located Vollmer on Washington Street some "20 to 25 feet" away from thedoor of the hallGordon, however, placed Vollmer on Main street "around thecorner" from the hall at a point where the hall entrance was npt within Vollmer's,iew.Broderick testified that while the gathering was in progress he came out-side the hall with Gordon and Union Organizer Katherine Hull and saw Vollmerat such close quarters that he invited him over for a drinkVollmer did notaccept.Broderick further testified that within a week or 2 weeks later, while walkingtoward the B. and 0 hall about 8.30 p m , he saw Vollmer across the street"leaning against an iron rail that goes around the building."A point meeting ofCIO and AF of L members was to be held that evening to consider measures tomeet the emergency created by wholesale lay-offs after VJ dayOn none of the occasions set forth did any Board witness observe any overtaction of Vollmer which indicated that he was spying on the union meetings orlisting the Respondent's employees who were in attendance.From Vollmer'stestimony it is evident that all three of the meeting halls were in the vicinity ofhis accustomed haunts in downtown Rochester. Some 20 years earlier he hadresided at a point within a block of each of the three halls.A drug store, atwhich he was accustomed to buy cigars, was next door to the 86 W. Main Streethall.A prominent hotel where "they draw a very good glass of beer" and whichenjoyed Vollmer's patronage, was almost directly across the street.The police-men's club, of which Vollmer was a member and which he frequently visited wassome two blocks awayPolice headquaiters, wheie Vollmer's official dutiesrequired him to consult records, was not far distant.Bus lines were on MainStreet and Vollmer in coming fiom and returning to his home customarily usedstops in the vicinity of the union meeting hallsThe record reflects no evidencewhich indicates that Vollmer gained knowledge which was used by the Respondentin derogation of any rights of its employees guaranteed by the Act.18Inasmuch as nothing in the Act requires an employer's supervisor or agent toavoid public streets and points of assembly contiguous to union meeting places towhich its employees resort, and, in the absence of any positive evidence of acts ofespionage or surveillance by Vollmer, the undersigned finds no merit in thiscontention of the Board. It will accordingly be recommended that so much ofthe complaint as advances this allegation be dismissed.11 Pardee fixed this occasion as, "Before VJ day "15 The Respondent presented evidence, credited by the undersigned, which shows thatVollmer was absent fioin Rochester on a vacation fioni August 5 to 19 inclusiveIn theuncertainty of dates as fixed by Board witnesses no refutation of their testimony can bebased on this evidence 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COM?IERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent's business described in SectionI,above, have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputesburdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices,the undersigned will recommend that it cease and desist therefrom andtake certainaffirmative action sound necessary in order to effectuate the policiesof the Act.While therecord shows violation on the part of the Respondent of Section8 (1) of the Act, such actions are not sufficiently flagrant in the judgmentof the undersigned to justify an order covering potential offenses against the Actin other respects.Accordingly the recommended order is confined in its applica-tion to this single unfair labor practiceOn the basis of the above findings of fact and upon the entire record in thiscase,the undersigned makes the following:CONCLUSIONS OF LAW1.The United Electrical, Radio and Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organization withinthe meaning of Section 2 (5) of the Act.2 By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.The Respondent has not been proven to have threatened its employees withdischarge, if they engaged or continued to engage in soliciting union member-ships on company premises, even though such solicitation is conducted duringthe employees non-woiking tine; to have interrogated its employees about theirunion affiliation, nor to have engaged in espionage and suiveill:mce of its em-ployees.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusionsof law,the under-signed recommends that the Respondent,Rochester Products Division of Gen-eralMotors Corporation,its officers, agents,successors,and assigns shall:1.Cease and desist from :Interfering with,restraining,or coercing its employees in the exercise of theright to self-organization,to form,join or assist the United Electrical,Radio andMachine Workers of America,CIO, or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engage in con-certed activities for the purpose of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Post at its plant at Rochester,'New York, copies of the notice attachedhereto marked"Appendix A."Copies of said notice,to be furnished by the GENERAL MOTORS CORPORATION89Regional Director for the Third Region, after having been signed by the Respond-ent's representative, shall be posted by the Respondent immediately upon thereceipt thereof, and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced or covered by any other material ;(b)Notify the Regional Director for the Third Region (Buffalo, New York),in writing, within ten (10) days from the date of the receipt of this IntermediateReport, what steps the Respondent has taken to comply therewith.It is further recommended that such part of the complaint as charges thatthe Respondent has threatened its employees with discharge it they engage orcontinue to engage in soliciting union memberships on company premises eventhough such solicitation is conducted during the employees' non-working time ;or has interrogated its employees about their union affiliation ; or has engagedin espionage and surveillance of its employees, be dismissed.It is further recommended that unless on or before ten (10) clays from thereceipt of this Intermediate Report, the Respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3. as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, pm suantto Section 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D C, an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon all mo-tions or objections) as he relies upon, together with the original and four copiesof a brief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy withthe Regional Director.As further provided in said Section 33, should anyparty desire permission to argue orally before the Board, request therefor mustbe made in writing to the Board within ten (10) days from the date of the ordertransferring the case to the Board.Any party desiring to submit a brief insupport of the Intermediate Report shall do so within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, by filingwith the Board an original and four copies thereof, and by immediately servinga copy thereof upon each of the other parties and the Regional Director.CHARLES D+ PERSONS,Ti ial Exam tver.Dated August 8, 1946